PROB 12A
4/01
                                  UNITED STATES DISTRICT COURT
                                                    for the
                                      Middle District of North Carolina


                                  Report of Offender Under Supervision

Name of Offender:      BREXTON REDELL LLOYD                       Case Number:      1:17CR270-1
Name of Sentencing Judicial Officer:     The Honorable Catherine C. Eagles
Date of Original Sentence:               August 2, 2018
Original Offense:      Count 1s: Conspiracy-Animal Fighting in violation of 18 U.S.C. § 371.

                       Count 11s: Possession of Dogs for the Purpose of Having them Participate in an
                       Animal Fighting Venture in violation of 7 U.S.C. § 2156(b) and 18 U.S.C. § 49(a).

                       Count 13s: Possession of Dogs for the Purpose of Having them Participate in an
                       Animal Fighting Venture in violation of 7 U.S.C. § 2156(b) and 18 U.S.C. § 49(a).

Original Sentence:     Custody of the Bureau of Prisons for one year and one day, followed by three years
                       of supervised release.

                       March 4, 2020: Modification for the following Conditions was filed:
                       1. The defendant shall not sell, buy, train, transport, deliver and receive dogs for any
                       animal fighting venture.

                       2. The defendant shall not participate, organize, referee or spectate any animal
                       fighting venture.

                       3. The defendant shall provide the probation officer with licensing records, proof of
                       ownership and veterinary records for all animals in his care and control as directed by
                       the probation officer.

                       4. The previously ordered special condition wherein the defendant shall not own, buy,
                       sell, possess or care for any dog unless approved by the Court is modified to allow
                       the defendant care and control of dogs he has provided documented proof of
                       ownership and licensing records for to the probation officer.

Type of Supervision:      Supervised Release           Date Supervision Commenced: August 1, 2019
                                                       Date Supervision Expires: July 31, 2022



Assistant U.S. Attorney: Joanna G. McFadden                              Defense Attorney: Mireille P. Clough




           Case 1:17-cr-00270-CCE Document 53 Filed 03/11/21 Page 1 of 2
RE: Brexton Redell Lloyd                                                                                   2
                              TRAVEL REQUEST / OUT OF COUNTRY

On March 10, 2021, the probation officer received a request from Mr. Lloyd to travel outside of the country
for the purpose of vacationing with his fiancée in Panama. The duration of the trip would last from April 25
to May 05, 2021. Mr. Lloyd plans to stay at Hacienda Los Molinos Boutique Hotel in Alto Boquete, Panama.

Mr. Lloyd’s term of supervised release commenced on August 1, 2019. Mr. Lloyd has refrained from any
non-compliant behaviors during his term of supervised release and subsequently transferred to the low
intensity supervision caseload on July 20, 2020. Mr. Lloyd is currently retired and receives disability from
his service in the military. Mr. Lloyd presently resides in Eagle Springs, North Carolina, where he maintains
a residence with his fiancée. Due to Mr. Lloyd’s compliance, the probation officer has no objections and
recommends that his travel be approved.




                                                                   Respectfully submitted,


                                                                   ________________________
                                                                   Kimberly L. Bruce
                                                                   U.S. Probation Officer



Approved by:

___________________________                                                       March 11, 2021
Christopher M. Bersch                                                             Date
Supervisory U.S. Probation Officer




          Case 1:17-cr-00270-CCE Document 53 Filed 03/11/21 Page 2 of 2
